UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7343


THERIN TRACELL MINCY,

                Plaintiff - Appellant,

          v.

RICHLAND COUNTY DETENTION CENTER; DIRECTOR RENALDO MYERS;
LT. M. FREELY; OFFICER LOTT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:12-cv-00741-MGL)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Therin Tracell Mincy, Appellant Pro Se.    Justin Tyler Bagwell,
William Henry Davidson, II, Joel Steve Hughes, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellee Lott.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Therin    Tracell    Mincy       appeals   the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed    the   record    and      find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Mincy v. Richland Cnty. Det. Ctr., No. 4-12-cv-00741-MGL

(D.S.C. Aug. 6, 2013).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and      argument      would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                         2